permit the trier of fact "to draw an inference that discrimination has
                  occurred." Johnson v. California, 545 U.S. 162, 170 (2005).
                               Agudo argues that he raised an inference of racial
                  discrimination because the State used a peremptory strike to remove the
                  only apparently Hispanic juror from the venire. Although Agudo is correct
                  that he did not need to show a pattern of discrimination in order to
                  establish a prima facie case, where there is no pattern of discrimination,
                  he had to "provide other evidence sufficient to permit an inference of
                  discrimination based on membership in the targeted group."     Watson, 130
                  Nev. at , 335 P.3d at 166 (emphasis added). On appeal, Agudo argues
                  no other evidence that would allow an inference of discrimination. We
                  therefore conclude that the district court did not err in denying his Batson
                  challenge.
                               Second, Agudo contends that the district court abused its
                  discretion in admitting into evidence the actual firearm he was charged
                  with possession of because its presence would only inflame the passions of
                  the jury. We disagree. "We review a district court's decision to admit or
                  exclude evidence for an abuse of discretion." Mclellan v. State, 124 Nev.
263, 267, 182 P.3d 106, 109 (2008). Agudo offers no authority or cogent
                  argument as to how the admission of the subject of two of his counts would
                  improperly inflame the jury's passions.    See Maresca v. State, 103 Nev.
669, 673, 748 P.2d 3, 6 (1987). We therefore conclude that the district
                  court did not abuse its discretion by admitting the firearm.
                               Third, Agudo contends that the district court abused its
                  discretion when it allowed in evidence that Agudo had thrown a



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ea
                 hypodermic needle pulled from his pocket, because possession of such drug
                 paraphernalia constituted a prior bad act. We disagree. A hypodermic
                 needle is not "drug paraphernalia," NRS 453.554(2), such that its
                 possession is not a prior bad act. We therefore conclude that the district
                 court did not abuse its discretion by allowing the testimony.
                             Fourth, Agudo contends that the district court abused its
                 discretion in admitting photographs of Agudo without his shirt, because
                 they showed him in handcuffs and revealed body tattoos that could make
                 him appear to be a gang member We disagree. Agudo makes no cogent
                 argument as to why the jury would believe that his tattoos gave the
                 impression that he was a gang member. And we review his handcuff
                 claim for plain error since he did not preserve it below.   See Grey v. State,
                 124 Nev. 110, 120, 178 P.3d 154, 161 (2008) (recognizing that, in order to
                 properly preserve an objection, a defendant must object at trial on the
                 same ground he asserts on appeal, absent plain or constitutional error).
                 Because the jury heard testimony and thus already knew that Agudo was
                 arrested and handcuffed after the police chase, he failed to demonstrate
                 that the admission of the photographs was error plain from the record.
                 See Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003) (stating that
                 the initial inquiry in plain-error review is determining whether there was
                 error and whether that error was plain). We therefore conclude that the
                 district court did not err by admitting the photographs.
                             Fifth, Agudo contends that the district court abused its
                 discretion in denying his motions in limine regarding the hypodermic
                 needle and photographs as untimely filed. Because the district court ruled



SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A Wet.
                 on the admission of the pieces of evidence as they were presented at trial,
                 any error in summarily denying the motions prior to trial was harmless.
                 See Franklin v. State, 98 Nev. 266, 271, 646 P.2d 543, 546 (1982).
                 Accordingly, appellant is not entitled to relief on this ground.
                              Sixth, Agudo contends that the district court infringed on his
                 right to remain silent, because the "stock" jury instruction given
                 encouraged the jury to speculate about Agudo's reasons not to testify. We
                 disagree. We review the district court's decision to give or reject a jury
                 instruction for abuse of discretion or judicial error.   Crawford v. State, 121
Nev. 744, 748, 121 P.3d 582, 585 (2005). The language to which Agudo
                 objected, "Thus, the decision as to whether he should testify is left to the
                 defendant on the advice and counsel of his attorney," did not encourage
                 speculation, especially where it was followed by a sentence admonishing
                 the jurors not to draw any inference of guilt from his lack of testimony.
                 See Tanksley v. State, 113 Nev. 844, 849, 944 P.2d 240, 243 (1997) ("[J]ury
                 instructions taken as a whole may be sufficient to cure an ambiguity in a
                 challenged instruction."). We therefore conclude that the district court
                 neither erred nor abused its discretion in giving the stock jury instruction.
                             Seventh, Agudo contends that the district court abused its
                 discretion by ignoring juror misconduct. We disagree. Juror misconduct
                 occurs either when a juror acts contrary to her instructions or oaths or
                 when a third party attempts to influence the jury process, and we review
                 the district court's actions for an abuse of discretion.   Meyer v. State, 119
Nev. 554, 561, 80 P.3d 447, 453 (2003). Agudo does not allege any third-
                 party influence. Rather, he contends that a member of the venire panel



SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                committed misconduct by posting a comment on social media before jury
                selection began. The comment was posted before any oath or admonition
                was given and was thus not misconduct. We therefore conclude that the
                district court did not abuse its discretion when it did not address the
                alleged misconduct.
                            Eighth, Agudo contends that several instances of prosecutorial
                misconduct denied him a fair trial. When reviewing allegations of
                prosecutorial misconduct, we first consider whether the prosecutor's
                conduct was improper and then determine whether any improper conduct
                warrants reversal.    Valdez v. State, 124 Nev. 1172, 1188, 196 P.3d 465,
                476 (2008). Because Agudo did not object to the comments, we review his
                claim to determine "whether there was 'error,' whether the error was
                'plain' or clear, and whether the error affected the defendant's substantial
                rights." Green, 119 Nev. at 545, 80 P.3d at 95.
                            Agudo first points to the prosecutor's comment during voir
                dire about an "ideal world" and argues that the comment was an improper
                expression of his personal belief and shifted the burden of proof to Agudo.
                We disagree. The challenged comment was made after discussions with a
                potential juror who repeatedly stated his belief that once the State
                presented evidence of guilt, the defendant should have to present rebuttal
                evidence. After extensive discussion with the potential juror and shortly
                before he was dismissed for cause, the prosecutor responded, "In an ideal
                world, I guess it would be so." This was not error plain from the record.
                            Agudo next points to the prosecutor's comment in closing
                argument that the gun found in Agudo's girlfriend's purse was "not a



SUPREME COURT
         OF
      NEVADA
                                                     5
(0) 1947fit
                woman's gun" and argues that the comment was unsupported by the
                evidence presented at trial. We agree. The prosecutor's comment was not
                supported by evidence and was thus improper. See Rose v. State, 123 Nev.
194, 209, 163 P.3d 408, 418 (2007). However, there was substantial
                evidence of guilt of the charges involving the gun such that the verdict
                would be the same without the error.      See Steese v. State, 114 Nev. 479,
                496, 960 P.2d 321, 332 (1998) (stating the standard for determining
                whether substantial rights were affected). Agudo inexplicably grabbed his
                girlfriend's purse as he fled, threw it on the roof of a residence when the
                police officer cornered him, and had bullets in his pocket that matched
                those in the gun that was found inside the purse. We therefore conclude
                that the error did not affect Agudo's substantial rights.
                            Agudo then points to the prosecutor's comment in closing
                argument that the jury could tell Agudo that his crimes are "not
                acceptable in this community" and argues that it was an impermissible
                appeal to community standards or moral conscience. The prosecutor did
                not exhort the jury to be the "conscience of the community," Schoels v.
                State, 114 Nev. 981, 987, 966 P.2d 735, 739 (1998), and we conclude that
                this comment was not error plain from the record.
                            Finally, Agudo contends that cumulative error warrants
                reversal of his convictions. In determining whether cumulative errors
                warrant relief, the relevant factors we consider are "(1) whether the issue
                of guilt is close, (2) the quantity and character of the error, and (3) the
                gravity of the crime charged."    Valdez, 124 Nev. at 1195, 196 P.3d at 481
                (quoting Mulder v. State, 116 Nev. 1, 17, 992 P.2d 845, 854-55 (2000)).



SUPREME COURT
        OF
     NEVADA                                           6
(0) 1947A
                         Here, there was overwhelming evidence of guilt, the crimes were not
                         grave, and the few errors we have identified were not egregious.
                                     We have reviewed Agudo's claims, and for the foregoing
                         reasons conclude they are without merit. Accordingly, we
                                     ORDER the judgment of conviction AFFIRMED.




                                                            Saitta




                                                                                            J.




                         cc:   Eighth Judicial District Court, Dept. 2
                               Clark County Public Defender
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              7
(0) 1947A    4412111.4